DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicants' arguments filed April 12, 2021 have been fully considered but they are not persuasive.  
The Applicants contend that Wesselink and Stone are analogous and that the Examiner made “unjustified generalizations” (Remarks, page 11).  The Applicants contend that “At best, Stone merely discloses that power is transferred to a heating element in a propeller…” (Remarks, pages 11-12).  The existence of a heating element is not relevant to the explicit disclosure of how to transfer wireless power from a stationary side to a rotating propeller.  This is because it is identical to the structure taught by Wesselink: a stationary side and a rotating propeller that requires operating power. 
A plane propeller is structurally similar to a marine thruster because they both include a stationary side (the vessel) and a rotating propeller.  The Applicants’ contention that they are “structurally completely different” (Remarks, page 12) is not accompanied by any evidence.  While the Examiner can appreciate that a marine thruster would be used underwater and an airplane propeller would probably fail if just put underwater without being preconditioned, the relevant field of endeavor in the combination is providing power to a rotating propeller.  The above/under water aspect is irrelevant.  Wesselink and Stone both disclose a spinning propeller that requires 
The Wesselink rotating propeller only generates power when it rotates.  This would amount to less than the entire time the Wesselink vessel is operating.  The skilled artisan, aware of other references that teach how to apply power to a rotating propeller, would have been motivated to modify Wesselink to include a system that supplies power at all times (not just when the second axis or drive shaft rotate).  This is not a conclusory statement, but an actual analysis of which mechanism supplies more consistent power.  To address the Applicants’ concerns, a second motivation statement (citing MPEP §2143(D)) is added to the art rejection.
Regarding the LC tuned circuit, the Applicants argue that Krumme does not disclose limitations that are clearly part of the Wesselink disclosure.  Wesselink discloses a telemetry system and, therefore, satisfies the limitation of “enabling provision of data relating to at least one operating condition of the thruster”.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The art rejections are maintained.  The specification and claim objections are withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 4-12, 14-18 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Wesselink (US 2010/0127892) in view of Stone (US 6,032,546) and in further view of Krumme (US 2009/0176199).
With respect to claim 1, Wesselink discloses a thruster (fig 1, 2a-b; par 26-51) for a marine vessel, the thruster comprising at least one shaft (8 or 9) configured to rotate an underwater propeller (4) and a system for contactless power transmission (130; shown in more detail in figure 6), the system comprising:
a first body (5a) being arranged within an upper housing of the thruster;
a second body (5b) being arranged within a lower housing of the thruster; and
at least one component (any part of telemetry system 100; one or more of any of S1-S4, 110, 120) configured in the second body, the at least one component enabling a provision of data relating to at least one operating condition of the thruster (the Wesselink telemetry system obviously “enables” the transmission of data from the rotating propeller to the stationary vessel; this telemetry includes information “relating” to an operating condition of the thruster);
the second body being configured to be rotatable relative to the first body (par 32-33); 
wherein the system is configured for providing power to the at least one component (par 40, 44, 51).

Wesselink does not expressly disclose the system for contactless power transmission between the stationary/rotating bodies or that the system comprises tuned LC circuits or aligned inductors in the two bodies.  Stone discloses a thruster comprising a shaft (110) and a system for contactless power transmission (fig 1-3; col. 3-7), the system comprising: 
a first body (104) comprising one or more first inductors (112) to provide a magnetic field; 
a second body (106) comprising one or more second inductor (114) to generate an electrical current from the magnetic field; 
at least one component (116) configured in the second body;
the first/second bodies being configured to be relatively rotatable (see at least col. 4, lines 3-16); 

each of the one or more first inductors being tuned to resonate within a predetermined frequency band and each of the one or more second inductors being tuned to resonate within a predetermined frequency band, the frequency band of each of the one or more second inductors at least partially overlapping with the frequency band of each of the one or more first inductors (col. 5, lines 19-35; if the second inductor frequency did not overlap, then it would not successfully receive and convert the magnetic field into electricity);
wherein the system is configured for providing power to the at least one component (col. 4, lines 31-34).
Stone discloses a stationary plurality of first inductors and a rotating plurality of second inductors.  The two inductor groups are obviously “tuned” to give them an overlapping frequency band.  This is so they can successfully transfer power wirelessly.  If the two inductor groups were not tuned to the same frequency band, then the receiver side would not absorb the field produced by the transmitter side.  Furthermore, Stone does not disclose any ability or desire to purposefully make the frequency bands different to achieve any benefit that may be derived from that functionality (i.e. cloaking a receiver, purposefully lowering efficiency to reduce the power level applied to the load, etc.).  

Alternative motivation would have been the application of a known technique (wireless power transmission to a rotating propeller) to a known device (power needed on the rotating side of a propeller) ready for improvement to yield predictable results. MPEP §2143(D).  Wesselink requires power within the propeller and the fact that it is rotating prevents the use of wires.  The skilled artisan would have considered other wireless power systems to replace the power harvester disclosed by Wesselink, including the inductive power transfer taught by Stone.
The Stone contactless power system is for supplying power to a component on a spinning propeller.  This makes it analogous art to Wesselink, which also discloses powering a component on a spinning propeller.  That one is used in the air and the other underwater is irrelevant to the analogousness analysis, which relies entirely on power to a spinning propeller.  power  on an airplane. 
Stone does not expressly disclose the two groups of inductors are LC tuned circuits.  Krumme discloses a wireless power system between a stationary body and a rotating body (par 5-7), wherein wireless power transmission is achieved by adding capacitors to inductors to create tuned inductors that form a tuned LC circuit (par 8). 
Stone and Krumme are analogous because they are from the same field of endeavor, namely wireless power transfer systems.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify the Stone inductor to be paired with a capacitor, as taught by Krumme.  The motivation for doing so would have been to transmit higher power levels (Krumme par 8).  Further 
With respect to claim 4, Stone discloses the one or more first inductors and the one or more second inductors configured to overlap by between about 25% to 100% at all relative rotational positions (see fig 3a).  The circumference of the first body includes at least half as much inductor as it does empty space.  Thus, the Stone overlap is about 50%.  
With respect to claim 5, Stone discloses the one or more first inductors and the one or more second inductors configured to overlap by between about 75% to 100% at all relative rotational positions.  
Stone discloses that the two bodies include “a suitable number” of coils (col. 4, lines 25-28).  This is an enabling disclosure to add/remove coils to satisfy the 75-100% range.  Such a change in the number of coils is obviously supported by the explicit disclosure of the reference.  Thus, Stone teaches the limitations of claim 5.  Even if Stone was required to be modified, changing the number of coils (to realize different overlap percentages) is an obvious modification of the reference.  The amount of overlap is a result effective variable.  MPEP §2144.05.  No overlap (0%) would result in no power transfer, while X% would result in a maximum amount of power transfer.  The skilled artisan would have been motivated to tray values between 0-100% to find the value that suits their needs. 
With respect to claims 6-7, Stone discloses the first/second bodies each comprise two or more first inductors (see fig 3A; col. 4, lines 25-28). 

With respect to claim 10, Stone, as modified by Krumme, teaches each of the one or more first/second inductors comprising a resonant transmitter/receiver coil (Krumme teaches the addition of a capacitor to make the Stone coil resonant) configured as an annular coil (see fig 3A-B).  The coils (112, 114) are made by coiling wire around an axis.  The axis is left hollow, thereby making the coil “annular”.  Figures 3A-B both shown the three-dimensional nature of the coils.  In figure 3A, the axis of the coils starts in the center of the circle and radiates outward through the middle of each coil.  In figure 3B, the axis of the coils is vertical.  
With respect to claims 11, Wesselink discloses each body comprising a conductive material (shown in figures 2a-b).  Wesselink discloses the wired transfer of power and data between components in both housings.  This satisfies the limitations of claim 11.  Furthermore, Stone discloses the transfer of wireless power from a stationary source to a rotating load.  Thus, there are conductive materials in the first body to transfer power from the energy source to the first inductor and in the second body to transfer power from the second inductor to the load. 
With respect to claim 12, Wesselink discloses each body comprising a facing surface comprising one or more of a flat or textured surface (fig 2a-b show flat facing surfaces on either side of sealing joint 6).  Furthermore, it is noted that “flat or textured surface” covers all known types of surfaces.  Either a surface has texture or has no texture; there are no other options.  Thus, the combination would obviously disclose one of these types. 

With respect to claim 15, Stone discloses each body being of equal diameter (fig 3A, 3B).
With respect to claims 16-17, Wesselink (see fig 2a-b) and Stone (col. 4, lines 46-64) both disclose a gap between the two bodies, but the combination does not expressly disclose the size of the gap.  It is noted that Stone (col. 8, line 32) discloses that the gap can be between .0005-.005 inches (corresponding to .0127-.127mm).  But this disclosure is part of figure 4, which is a separate embodiment from figure 1, which is cited against the claims.
At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to set the size of the combinations’ gap to be within the claims ranges.  The motivation for doing so would have been the discovery of an optimum value of a result effective variable.  MPEP §2144.05.  It is well known in the field of wireless power transfer that power decreases with increases in distance (it actually decreases with the square of distance).  Changing distance is within the level of ordinary skill in the art.  While this would produce a distinct effect on efficiency and amount of power transferred, the claim makes no mention of these parameters or the desire to keep them within a certain range despite increasing distances.  Simply placing two halves of a system at various distances does not change their structural configuration (the claim does not recite any functionality to be achieved at the claimed distances).   
With respect to claim 18, Wesselink discloses the thruster is configured as an azimuth thruster (fig 1).  The combination teaches the system of claim 1.  Claims 18-19 do not disclose any additional structure.  These claims simply indicate what the claim 1 system is configured for.  As the combination teaches the structural limitations of claim 1, it follows that it has the same configuration as claimed.  
The “thruster” of claim 1 is an intended use limitation.  Further defining the thruster as an “azimuth” thruster does not address or rebut the interpretations of the claim 1 preamble.
With respect to claim 20, the combination discloses the system for contactless power transmission, as discussed above in the art rejections of claims 1 and 6-7.  Stone further discloses each of the first/second inductors are a “discrete module”, as shown in figure 3A.  The references are analogous, as discussed above.
With respect to claim 21, Stone discloses the plurality of first inductors are circumferentially positioned with the first body at one or more respective radial locations, and wherein the plurality of second inductors are circumferentially positioned with the second body at matching circumferential and/or radial positions relative to the first inductors (see fig 3A-B).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Wesselink in view of Stone, Krumme and Madhavan (US 2010/0052941).  
The combination teaches the contactless power transmission system of claim 1, but does not expressly disclose the two bodies are concentrically arranged.   Madhavan discloses a system for contactless power transmission (fig 3; par 32-36) between stationary and rotating bodies, the system comprising: 

a second body (38) comprising one or more capacitively loaded second inductors (56) to generate an electrical current from the magnetic field; 
the first/second bodies being configured to be relatively rotatable (see at least par 34); 
the one or more first inductors and the one or more second inductors being configured to generate an electrical current from the magnetic field at all relative rotational positions (the reference does not disclose that power transfer is lost in certain positions), and 
each of the one or more first inductors being tuned to resonate within a predetermined frequency band and each of the one or more second inductors being tuned to resonate within a predetermined frequency band, the frequency band of each of the one or more second inductors at least partially overlapping with the frequency band of each of the one or more first inductors (if the second inductor frequency did not overlap, then it would not successfully receive and convert the magnetic field into electricity).  
wherein one of first and second bodies being concentrically arranged relative to the other of the first and second bodies (see fig 3). 
The combination and Madhavan are analogous because they are from the same field of endeavor, namely wireless power transfer between stationary and rotating bodies.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to configure the combination’s bodies as concentrically .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADI AMRANY whose telephone number is (571)272-0415.  The examiner can normally be reached on Monday - Friday, 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722800 x36.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADI AMRANY/Primary Examiner, Art Unit 2836